1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    TONY ISLAS

7
                                     IN THE UNITED STATES DISTRICT COURT
8
9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
         UNITED STATES OF AMERICA,                             Case No. 6:15-mj-00037-JDP
11
                           Plaintiff,                         STIPULATION AND ORDER TO CONTINUE
12                                                            REVIEW HEARING
                  v.
13
         TONY ISLAS,                                           DATE:         February 13, 2019
14                                                             TIME          10:00 a.m.
                           Defendant.                          JUDGE:        Hon. Jeremy D. Peterson
15
16              IT IS HEREBY STIPULATED, by and between the parties, through their respective
17   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
18   Federal Defender David Harshaw, counsel for Tony Islas, that the Court continue the scheduled

19   February 13, 20191 hearing to July 30, 2019 at 10:00 a.m. This is to give the Defendant
     additional time to comply with the terms of his probation. The parties thus request that the Court
20
     continue Mr. Islas’s February 13, 2019 hearing to July 30, 2019 at 10:00 a.m.
21
                Additionally, the parties stipulate that Mr. Islas’s probation, currently set to expire on
22
     July 24, 2019 should be extended until December 24, 2019.
23
     DATED: February 6, 2019                                  Respectfully submitted,
24
25                                                            HEATHER E. WILLIAMS
                                                              Federal Defender
26
                                                              /s/ David Harshaw
27
28   1
         This date is no longer even available on the Court’s calendar.
                                                                 -1-
                                                    DAVID HARSHAW
1
                                                    Assistant Federal Defender
2
                                                    Attorneys for TONY ISLAS
3
4    DATED: February 6, 2019                        MCGREGOR W. SCOTT
                                                    United States Attorney
5
                                                    /s/ Susan St. Vincent
6
                                                    SUSAN ST. VINCENT
7                                                   Yosemite Legal Officer
                                                    Attorney for Plaintiff
8
9
10
                                                    ORDER
11
              The court accepts the above stipulation and adopts its terms as the order of this court.
12
     Accordingly, the February 13, 2019 hearing for Tony Islas, in Case No. 6:15-mj-00037-JDP, is
13
     continued to July 30, 2019 at 10:00 a.m. Additionally, Mr. Islas’s term of probation is extended
14
     until December 24, 2019.
15
16   IT IS SO ORDERED.
17
18   Dated:      February 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                       -2-
